Citation Nr: 1225274	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include as due to Larium poisoning.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Woods & Woods, LLP


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran originally filed a claim of entitlement to service connection for major depressive disorder.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with a generalized anxiety disorder, attention deficit disorder, and attention deficit hyperactivity disorder.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

In February 2012 the Veteran revoked Disabled American Veterans as his representative and appointed Woods & Woods, LLP as his new representative.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that during active service he was ordered to take an anti-malaria drug, Larium (also referred to as mefloquine) and that soon after taking this drug he became mentally ill from the severe neuropsychiatric side effects of the drug.  

Service treatment records confirm that the Veteran was given a chloroquine permaquine tablet for malaria prophylaxis in May 1978.  However, service treatment records are negative for any psychiatric complaints either before or after the May 1978 event.  Significantly, the Veteran's May 1980 separation examination shows a normal psychiatric system.  

The earliest evidence of psychiatric problems in the claims file is a November 2005 private treatment record noting that the Veteran had good response to Wellbutrin with diminished depressive symptoms.  A January 2008 private psychiatric examination report ordered by the state of Massachusetts in connection with the Veteran's claim for disability benefits shows diagnoses of major depressive disorder, generalized anxiety disorder, and attention deficit disorder.  A March 2008 VA outpatient treatment record shows diagnoses of major depressive disorder, generalized anxiety disorder, and attention deficit hyperactivity disorder.  VA outpatient treatment records dated through September 2009 refer to the Veteran's allegations regarding the in-service exposure to Larium and to his subsequent psychiatric problems.  Notably, in March 2009 and June 2009 statements the Veteran's treating VA physician, Dr. L.B., also noted the Veteran's allegations regarding the in-service exposure to Larium as well as his subsequent psychiatric problems.  Dr. L.B. indicated that neuropsychological testing had been ordered to help in the determination of whether the Veteran's psychological symptoms could be related to the Larium he was given during military service.   

The Veteran was afforded a VA psychiatric examination in November 2009.  The examiner reviewed the claims file and noted that there was no record of psychiatric treatment or evaluation during the Veteran's military service and that there was no evidence of treatment until many years after his discharge from military service.  The examiner noted that research not did clearly identify mental health symptoms appearing on the basis of a single dose of Larium, nor did it identify symptoms lasting for decades after any number of doses.  Furthermore, there was no evidence that showed that the Veteran was actually given Larium, though the examiner indicated that this was a possibility.  Thus, the examiner opined that it was less likely than not that the Veteran's current problems with depression and anxiety were caused by the medication that was given to him during his active service.  

In connection with his claim the Veteran submitted a statement from Dr. R.N. in May 2010.  Dr. R.N. wrote that as a preventative medicine physician with a history of research and publication related to mefloquine, he was recently approached by the Veteran for a medical opinion.  Dr. R.N. wrote that although he had not established a doctor-patient relationship with the Veteran and had not examined him, in his correspondence with the Veteran the Veteran had reported a credible history of exposure to mefloquine which occurred in conjunction with his military service.  Dr. R.N. wrote that it was his professional opinion that this exposure was relevant in considering the Veteran's potential to have experienced long-term service-related mental health disability.

Specifically, Dr. R.N. wrote that mefloquine was a potent and highly dose-dependent neurotoxin in animal models.  In doses as low as 10 µM, it had been demonstrated to inhibit neuronal electrical synaptic transmission via loss of connexin gap function system.  Dr. R.N. also wrote that mefloquine neurotoxicity may induce chronic mental health disability.  

The Veteran also submitted a statement from his VA treating physician, Dr. L.R.H., in August 2010.  Dr. L.R.H. wrote that he was supplementing the opinion of Dr. L.B. concerning the Veteran's mental disorder and mefloquine exposure.  Dr. L.R.H. wrote that he had reviewed in detail the onset of the Veteran's depressive illness.  The Veteran denied mental illness of any kind prior to the Army's administration of mefloquine to him.  Although the Veteran was given just one dose, the appearance of an agitated depression within days to a week or two of this dose, and the known potential for neuropsychiatric side effects, posed a strong likelihood that it was involved in the triggering of his illness.    
A new examination and opinion are indicated to attempt to resolve the dispute between the conflicting opinions of record.  

Additionally, a review of the record shows that the Veteran was issued a statement of the case in April 2010.  Since that time the Veteran has submitted additional evidence, including a May 2010 statement from Dr. R.N. and an August 2010 statement from the Veteran's treating VA physician, Dr. L.R.H., regarding the medical evidence linking exposure to mefloquine associated with mental health disorders.  The Board also notes that the RO has not had a chance to review this additional evidence and further notes that a waiver of RO review has not been received in conjunction with this evidence.  Accordingly, this issue must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the November 2008 statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Also, it appears that there may be outstanding VA treatment records available not yet associated with the record.  As noted above, in March 2009 and June 2009 statements the Veteran's treating VA physician, Dr. L.B., indicated that neuropsychological testing had been ordered to help in the determination of whether the Veteran's psychological symptoms could be related to the Larium he was given during military service.  Significantly, a review of the claims file shows that the Veteran was scheduled for a neuropsychological evaluation for November 6, 2009.  Notably, this evaluation is distinct from the November 13, 2009 VA psychiatric examination noted above.  A review of the claims file is negative for any VA treatment records dated after September 2009, to including the neuropsychological evaluation scheduled for November 2009.  As such, on remand the RO should attempt to obtain any outstanding VA treatment records beginning in September 2009.  

Furthermore, given the recent May 2010 statement from Dr. R.N. and the August 2010 statement from Dr. L.R.H. regarding the medical evidence linking exposure to mefloquine with mental health disorders, the Board finds that it is necessary to obtain a follow-up opinion from the November 2009 VA examiner to determine, once again, whether the Veteran's current acquired psychiatric disorder(s) is/are related to the Veteran's military service, to include the documented event of the Veteran taking a chloroquine permaquine tablet for malaria prophylaxis in May 1978.  Specifically, the November 2009 VA examiner should estimate the dose of permaquine tablet for malaria prophylaxis given to the Veteran in May 1978 and comment on the probability of whether or not this particular malaria prophylaxis contained any Larium.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Finally, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of a service-connected disability.  The Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request all outstanding VA treatment records dated from September 2009 to the present, specifically the neuropsychological evaluation scheduled for November 2009.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Afford the November 2009 VA examiner the opportunity to review the claims file, including the May 2010 statement from Dr. R.N. and the August 2010 statement from Dr. L.R.H., regarding the medical evidence linking exposure to mefloquine associated with mental health disorders.  Thereafter, the examiner should supplement his report and specifically opine whether the Veteran's current acquired psychiatric disorder(s) is/are related to the Veteran's military service, to include the documented event of the Veteran taking a chloroquine permaquine tablet for malaria prophylaxis in May 1978.  Specifically, the November 2009 VA examiner should estimate the dose of permaquine tablet for malaria prophylaxis given to the Veteran in May 1978 and comment on the probability of whether or not this particular malaria prophylaxis contained any Larium.    The claims file must be made available to the examiner for review in connection with the examination.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

If the November 2009 VA examiner is unavailable or it is determined that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

3. After the development requested above has been completed, the AOJ should readjudicate the appellant's claim.  A determination should also be made as to the Veteran's claim for a TDIU.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



